PER CURIAM.
This is an appeal wherein defendant-appellant, Buckley Development Co., Ltd., seeks review of the lower court’s order finding- it in contempt in an action for damages. The contempt order was issued by the lower court due to the alleged failure of defendant to produce certain books and records as part of plaintiff’s, Irving Tagrin, discovery procedures. In defense of its actions defendant claimed that the books and records requested were not in its possession, custody or control and it was additionally claimed that those items sought were not sufficiently particularized or described.
RCP 1.350, 30 F.S.A., permits a court to order a party to produce any designated documents, papers, books, etc., which are in his possession, custody and control for the purpose of examination by his adversary as part of the discovery process. Pursuant to this rule a party not in possession or control of documents sought during discovery cannot be-held in contempt for failure to produce such documents. In addition, if the description of the items sought is too broad and lacks the sufficient specificity necessary for one to know what is demanded, no action can be taken against a party for his failure to produce the uncertain items. Hollywood Beach Hotel and Golf Club, Inc. v. Gilliland, 140 Fla. 24, 191 So. 30 (1939); Dade County v. Monroe, Fla.App.1970, 237 So.2d 598; 10 Fla.Jur. Discovery § 8 (1956).
A review of the record on appeal discloses that the items sought by plaintiff were not sufficiently described nor were they in the possession or control of defendant. Therefore, the contempt order was improperly filed by the lower court and must be reversed.
Reversed.